DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 recites the limitation "the bone anchor upper portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 55-59, 61-63, 67-75, 77-79 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Walsh et al. (Pub. No. US 2010/0152787 A1).
Regarding claims 55-59, 61-63, 67-69, Walsh et al. discloses a pivotal bone anchor assembly (figure 1) configured for independent angular locking using a first tool and for being released therefrom using a second tool (the assembly can be used with first and second tools if one so desires), prior to securing an elongate rod to a bone of a patient in a locked configuration with a closure (figures 1 and 2), the pivotal bone anchor assembly comprising: a bone anchor 104 having a capture portion 140 with a partially spherical outer surface (figure 1) and an integral anchor portion 144 opposite the capture portion 140 (figure 1) configured for fixation to the bone; the elongate rod 106 having a circular cross-section defining a rod radius; and a receiver assembly 102/110/108 in a pre-assembled configuration configured to receive the capture portion of the bone anchor (figure 2), the receiver assembly 102/110/108 in the pre-assembled configuration including: a receiver 102 comprising a base 114 defining an internal cavity 118 centered about a vertical centerline axis and having a bottom opening in communication with a bottom surface of the receiver (figure 2A), and a pair of integral upright arms (illustrated in figure 2A) extending upwardly from the base 114 to define a 

    PNG
    media_image1.png
    890
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    529
    media_image2.png
    Greyscale

.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh et al. (Pub. No. US 2010/0152787 A1).
Regarding claim 60, Walsh et al. discloses the claimed invention except wherein the inwardly-facing interference wedging surfaces are non-cylindrical and the outer surface of the pressure insert is cylindrical for becoming wedged against the non-cylindrical interference wedging surfaces.
Walsh et al. instead discloses that the inwardly facing wedging surfaces are cylindrical and that the outer surface of the pressure insert is non-cylindrical for becoming wedged against the cylindrical wedging surfaces (figure 2B).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the bone anchor assembly disclosed by Walsh et al. such that the inwardly-facing interference wedging surface is non-cylindrical and the outer surface of the pressure insert is cylindrical for becoming wedged against the .
Claims 64 and 76 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh et al. (Pub. No. US 2010/0152787) in view of Schlapfer et al. (Pat. No. US 5,501,684).
Regarding claims 64 and 76, Walsh et al. discloses the claimed invention except wherein the retainer has at least one slot extending from a top surface to a bottom surface thereof/ a through and through slot extending through the interior surface and an exterior surface and a top and a bottom thereof.
Schlapfer et al. teaches wherein a retainer has at least one slot 27 extending from a top surface to a bottom surface thereof/ at least one through and through slot 27 extending through the interior surface and an exterior surface and a top and a bottom thereof in addition to a plurality of alternating slots 24 (figure 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the retainer to comprise at least one slot extending from a top surface to a bottom surface thereof/at least one through and through slot extending through the interior surface and an exterior surface and a top and a bottom thereof, as taught by Schlapfer et al. in order to increase the flexibility and expandability of the retainer.
Allowable Subject Matter
s 65, 66, and 80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 55-80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773